Appeal by defendant from a judgment of the former County Court, Queens County, rendered June 25, 1962 after a jury trial, convicting him of manslaughter in the second degree and sentencing him to serve a term of 5 to 15 years. Judgment reversed on the law and the facts and a new trial granted. Unfortunately, the transcript of the stenographic minutes as presented to us is, in several portions, so confusing and unintelligible that it is impossible for us to determine the propriety of the charge to the jury or the merits of the points urged by the appellant and the respondent. Under the circumstances a new trial is required in the interests of justice. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.